659 N.W.2d 597 (2003)
John Chappel CAIN, Raymond C. Walen, Jr., Elton Floyd Mizell, Paul Allen Dye, John Chandler Ewing, Delbert M. Faulkner, C. Pepper Moore, Ramon Cobos, and Ronald Simpson-Bey, on behalf of themselves and all others similarly situated, Plaintiffs-Appellants,
v.
DEPARTMENT OF CORRECTIONS, Defendant-Appellee.
Docket No. 123601, COA No. 247693.
Supreme Court of Michigan.
April 14, 2003.
On order of the Court, the motion for immediate consideration is considered, and it is GRANTED. The application for leave to appeal from the April 4, 2003 order of the Court of Appeals is also considered, and it is DENIED as moot, in light of the substantial completion of the disputed move. The motion for stay is DENIED.
WEAVER, J., concurring in the denial order, states:
I concur in this Court's order to deny as moot the application for leave to appeal from the April 4, 2003 order of the Court of Appeals.
However, while the application is moot, this fifteen-year-old case is not yet ended.
For these reasons, I write separately to state that the Court of Appeals correctly concluded that the March 31, 2003 order of the trial court violated the law-of-the-case principles when it explicitly repudiated the holding of Cain v. Dep't of Corrections, 254 Mich.App. 600, 606-607, 657 N.W.2d 799 (2002). While the trial court may disagree with appellate court decisions, it must follow and abide by them.
Rather than engaging in the endless ancillary litigation that has characterized this case, all parties and the trial court are well advised to devote their collective attention and energies to completing this fifteen-year-old case as outlined in the plan recently submitted by the trial court to this Court.